—Order, Supreme Court, New York County (Beverly Cohen, J.), entered March 31, 1995, which, inter alia, denied plaintiff’s application for consolidation of the two actions, unanimously affirmed, without costs.
The motion court properly exercised its discretion in deny*247ing consolidation of the actions. Consolidation would he highly prejudicial to the common defendant, Ogden-Allied Maintenance Corp. since "[presentation of both claims to the same jury would tend to bolster each claim, to defendants’ disadvantage” (Bradford v Coleman Catholic High School, 110 AD2d 965, 966). We also note that the two actions are at very different stages of the litigation process (see, Dias v Berman, 188 AD2d 331). We find plaintiff’s remaining contentions to be without merit. Concur—Milonas, J. P., Wallaeh, Nardelli, Tom and Mazzarelli, JJ.